PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
NISHIDA, YUSUKE 
Application No.: 16/615,051
Filed:  November 19, 2019
Attorney Docket No.: P3P2017831US (ODT0113US) 
:
:
:                     DECISION ON PETITION
:
:




This is a decision on the petition filed June 22, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is in favor of continuing application No. 17/846,290 filed June 22, 2022.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.   

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Peter R. Hagerty
	1180 Peachtree Street, NE
	Suite 1120
	Atlanta, GA 30309-7525